Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	With respect to claim 18, Examiner reconsidered the Argument presented in response to the non-final office action (Response filed 3/1/2021). In page 19 of that response, Applicant argued that Paragraph [0044] of the originally filed specification states, “The BHA 105 also includes a rotary steerable system and drill bit 212. The rotary steerable system can be used to dynamically adjust the direction of the drilling performed by the drill bit 212 under commands communicated from the geo-steering control module 24 via the logging and control unit 4 and the telemetry system of the BHA 105.”, (Response filed 3/1/2021, [page 19 paragraph 2 lines 1-5]). In that passage, the algorithm necessary to control the BHA 105 is presented, but the structure necessary to perform the algorithm is missing. However, upon further review of the Specification, the following passage is found as sufficient to provide the necessary structure: 
“The methods and processes described above such as, for example, modeling, plotting, analyzing, and/or control of any recited hardware, may be performed by a processing system. The processing system may include a single processor, multiple processors, or a computer system. Where the processing system includes multiple processors, the multiple processors may be disposed on a single device or on different devices at the same or remote locations relative to each other.”
Specification [0083] lines 1-6. (Emphasis added). Because this paragraph provides the necessary structure and paragraph [0044] provides the necessary algorithm, the 35 U.S.C. 112(a) and the 35 U.S.C. 112(b) rejection are overcome.

As a last note, the Response mailed October 7, 2021 says “The Examiner has amended the claims, obviating this rejection.” (Response filed 10/7/2021, [page 11 paragraph 7 line 1]). Examiner assumes this was a typo, but must correct the record in noting that no Examiner Amendment was made at the time the Response was filed.

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in an interview with Trevor Grove, (Reg. No. Reg. No. 58,586), Attorney of Record, on October 29, 2021.

The application has been amended as follows: Claims 1 and 18 are amended, and claims 12, 14, and 25 are canceled.

1. (Currently Amended) A method of drilling a wellbore that traverses a geological formation using a drilling tool, the method comprising: 
deriving a plurality of formation models that characterize the geological formation, wherein the plurality of formation models represents layer structures with a heterogeneity offset laterally at variable distances relative to a position of the drilling tool, and wherein the plurality of formation models have variable distance from the drilling tool to the heterogeneity as well as variability in at least one additional model parameter, and deriving multi-dimensional cross-plot data of different models wherein 
deriving simulated directional resistivity data of the drilling tool based on the plurality of formation models; 
combining or selecting simulated directional resistivity data derived from the plurality of formation models for processing as multi-dimensional cross-plot data, wherein the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements comprising simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a lateral direction relative to the drilling tool and simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in the direction of layering;
using measured directional resistivity data obtained by the drilling tool to evaluate the multi-dimensional cross-plot data and determine a distance of the heterogeneity relative to the position of the drilling tool; and 
controlling a drilling direction of the drilling tool based on the determined distance of the heterogeneity relative to the position of the drilling tool to avoid the heterogeneity that is laterally offset with respect to the position of the drilling tool during the drilling process.

2. (Previously Presented) A method according to claim 1, wherein: 
certain pairs of the simulated directional resistivity data derived from the plurality of formation models are combined or selected for processing as two-dimensional cross-plot data; and 
the measured directional resistivity data obtained by the drilling tool corresponds to the certain pairs of the simulated directional resistivity data and is used to evaluate the two- dimensional cross-plot data to determine the distance of the heterogeneity relative to the position of the drilling tool.


certain N-tuples of the simulated directional resistivity data derived from the plurality of formation models are combined or selected for processing as N-dimensional cross-plot data, where N is an integer greater than three; and 
the measured directional resistivity data obtained by the drilling tool corresponds to the certain N-tuples of the simulated directional resistivity data and is used to evaluate the N- dimensional cross-plot data to determine the distance of the heterogeneity relative to the position of the drilling tool.

4. (Previously Presented) A method according to claim 1, further comprising: 
generating and storing in computer memory a representation of the position of the drilling tool relative to the heterogeneity based on the determined distance of the heterogeneity relative to the position of the drilling tool.

5. (Previously Presented) A method according to claim 1, further comprising: 
updating a model of the geological formation based on the determined distance of the heterogeneity relative to the position of the drilling tool.

6. (Original) A method according to claim 1, wherein: 
the heterogeneity comprises a fault.

7. (Original) A method according to claim 1, wherein: 
the plurality of formation models comprise two-dimensional models or three-dimensional models.


the plurality of formation models is derived from a one-dimensional model of the geological formation determined by inversion of drilling tool response data.

9. (Original) A method according to claim 8, wherein: 
the geological formation is anisotropic; the one-dimensional model of the geological formation defines (i) a number of formation layers and associated thicknesses, (ii) horizontal and vertical resistivities and (iii) formation dip; and 
the plurality of formation models each define (i) a number of formation layers and associated thicknesses (ii) horizontal and vertical resistivities and (iii) formation dip.

10. (Previously Presented) A method according to claim 8, wherein: 
the one-dimensional model of the geological formation is determined by inversion of tool response data that is sensitive to resistivity of the geological formation in a direction that is generally orthogonal to a central axis of the drilling tool and orthogonal to the layer structures with the heterogeneity offset laterally at variable distances relative to the position of the drilling tool.

11. (Previously Presented) A method according to claim 1, wherein: 
the multi-dimensional cross-plot data is evaluated to identify a formation model of the plurality of formation models that best matches the measured directional resistivity data obtained by the drilling tool, 
the distance of the heterogeneity relative to the position of the drilling tool for the identified formation model is used to determine the distance of the heterogeneity relative to the position of the drilling tool, and 


12. (Canceled)

13. (Original) A method according to claim 1, wherein: 
the simulated directional resistivity data of the multi-dimensional cross-plot data is derived by combining components of a mutual impedance tensor determined from simulated tool response data; and 
the measured directional resistivity data that is used to evaluate the multi-dimensional cross-plot data is derived by combining components of a mutual impedance tensor determined from measured tool response data.

14. (Canceled)

15. (Previously Presented) A method according to claim 1, wherein: 
each formation model of the plurality of formation models further represents a variable distance from the position of the drilling tool to a formation interface above or below the drilling tool; and 
the evaluation of the multi-dimensional cross-plot data is used to determine distance from the position of the drilling tool to the formation interface above or below the drilling tool.


the multi-dimensional cross-plot data is evaluated to identify a formation model of the plurality of formation models that best matches the measured directional resistivity data; and 
the distance of the position of the drilling tool to the formation interface above or below the drilling tool for the identified formation model of the plurality of formation models is used to determine the position of the drilling tool to the formation interface above or below the drilling tool.

17. (Previously Presented) A method according to claim 1, wherein: 
the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a direction that is generally orthogonal to a central axis of the drilling tool and orthogonal to the layer structures with the heterogeneity offset laterally at variable distances relative to the position of the drilling tool.

18. (Currently Amended) A system for drilling a wellbore that traverses a geological formation, the system comprising: 
a drilling tool with a bottom-hole assembly that includes a drill bit and at least one drilling module configured to obtain measured directional resistivity data for measured depth positions along the trajectory of the wellbore while drilling the wellbore; 
a computer processing system configured to perform a number of operations for a respective measured depth position of the drilling tool, which include, 
(i) deriving a plurality of formation models that characterize the geological formation, wherein the plurality of formation models represents layer structures with a heterogeneity offset laterally at variable distances relative to a position of the drilling tool, and wherein the plurality of formation models have variable distance from the drilling tool to the heterogeneity as well as variability multidimensional cross-plot data of different models wherein the distance between the tool location and the heterogeneity as well as the offset of the tool location to the layer above the tool are varied over certain predefined ranges, 
(ii) deriving simulated directional resistivity data of the at least one drilling module based on the plurality of formation models, 
(iii) combining or selecting simulated directional resistivity data derived from the plurality of formation models for processing as multi-dimensional cross-plot data, wherein the multi-dimensional cross-plot data is derived from particular simulated directional resistivity measurements comprising simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in a lateral direction relative to the drilling tool and simulated directional resistivity measurements that are sensitive to resistivity of the geological formation in the direction of layering, and 
(iv) using the measured directional resistivity data obtained by the at least one drilling module to evaluate the multi-dimensional cross-plot data and determine distance of the heterogeneity relative to the position of the drilling tool; 
(v) determining a drilling direction of the drilling tool based on the determined distance of the heterogeneity relative to the position of the drilling tool to avoid the heterogeneity that is laterally offset with respect to the position of the drilling tool during the drilling process; and 
(vi) sending the determined drilling direction to a control unit in communication with the computer processing system and the drilling tool; 
a control unit configured to control a drilling direction of the drilling tool based on the determined distance of the heterogeneity relative to the position of the drilling tool to avoid the heterogeneity that is laterally offset with respect to the position of the drilling tool while drilling the wellbore.

19. (Previously Presented) A system according to claim 18, wherein: 
certain pairs of the simulated directional resistivity data derived from the plurality of formation models are combined or selected for processing as two-dimensional cross-plot data; and 
measured directional resistivity data obtained by the at least one drilling module that corresponds to the certain pairs of the simulated directional resistivity data is used to evaluate the two-dimensional cross-plot data to determine distance of the heterogeneity relative to the position of the drilling tool.

20. (Previously Presented) A method according to claim 18, wherein: 
certain N-tuples of the simulated directional resistivity data derived from the plurality of formation models are combined or selected for processing as N-dimensional cross-plot data, where N is an integer greater than three; and 
measured directional resistivity data obtained by the at least one drilling module that corresponds to the certain N-tuples of the simulated directional resistivity data is used to evaluate the N-dimensional cross-plot data to determine distance of the heterogeneity relative to the position of the drilling tool.

21. (Previously Presented) A system according to claim 18, wherein: 
the computer processing system includes computer memory that stores a representation of the position of the drilling tool relative to the heterogeneity based on the determined distance of the heterogeneity relative to the position of the drilling tool.

22. (Previously Presented) A system according to claim 18, wherein: 


23. (Previously Presented) A system according to claim 22, wherein: 
the computer processing system is configured to evaluate multi-dimensional cross-plot data of different simulated directional resistivity data for the identified formation model for consistency in matching the measured directional resistivity data in order to identify the formation model that best matches the measured directional resistivity data.

24. (Previously Presented) A system according to claim 18, wherein: 
the simulated directional resistivity data of the multi-dimensional cross-plot data is derived by combining components of a mutual impedance tensor determined from simulated tool response data; and 
the measured directional resistivity data obtained by the at least one drilling module that is used to evaluate the multi-dimensional cross-plot data is derived by combining components of a mutual impedance tensor determined from measured tool response data.

25. (Canceled)

26. (Previously Presented) A system according to claim 18, wherein: 


27. (Previously Presented) A system according to claim 18, wherein the at least one drilling module that obtains measured directional resistivity data is a logging-while-drilling module.

28. (Previously Presented) A method according to claim 1, wherein controlling the drilling direction of the drilling tool comprises adjusting the drilling direction of the drilling tool to avoid the heterogeneity.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-11, 13, 15-25, and 26-28, the closest prior art references are “A Deep-Resistivity Logging-While-Drilling Device for Proactive Geosteering” (Seydoux/Omeragic–2003), WO2009/0055152 (Omeragic/Habashy–2009), U.S. Pat. 7,382,135 (Li/Omeragic-2008), and U.S. Pub. 2012/0298420 A1 (Seydoux-2012)
These references taken either alone or in combination with the prior art of record fail to disclose the steps of: 
deriving multidimensional cross-plot data of different models wherein the distance between the tool location and the heterogeneity as well as the offset of the tool location to the layer above the tool are varied over certain predefined ranges,
…

(iv) using the measured directional resistivity data obtained by the at least one drilling module to evaluate the multi-dimensional cross-plot data and determine distance of the heterogeneity relative to the position of the drilling tool; 

Seydoux/Omeragic-2003 teaches a method of deriving a plurality of formation models, deriving simulated tool response data, combining and selecting the simulated tool response data, and using the results to guide geosteering decisions, (see [page 2 col 2]). Omeragic/Habashy-2009 teaches generating a plurality of formation models representing layer structures with a heterogeneity offset at variable distances (see paragraphs [0046]-[0054]). Li/Omeragic-2008 teaches generating and using cross-plot data of two directional measurements, such as phase shift and attenuation as shown in FIG. 8 and FIG. 9, to determine the distance to one or more formation boundaries ([col 11 In 49-55], [col 24 In 62] – [col 25 In 13]), and suggests using the method for non-parallel boundaries and faults, [col 25 ln 50-51]. Finally, Seydoux-2012 teaches avoiding laterally offset heterogeneities such as salt domes ([0124]).
However, nothing in the prior art of reference teaches or suggests combining or selecting the simulated directional resistivity data derived from the plurality of formation models (as claimed in the prior steps) for processing as multi-dimensional cross-plot data, wherein the multi-dimensional cross-plot data is derived from simulated directional resistivity measurements that are sensitive to resistivity in combination with the remaining elements and features of the claimed invention describe a specific algorithm that takes advantage of this simulated directional resistivity data and that is not taught in the art of reference. The dependent claims are allowable for at least their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 9,411,068 (Bittar) – Simulated signal to yield a 3D image of a formation, [col 5 ln 40-60].
U.S. 2013/0320985 (Liu) - Based on the simulation results shown in FIGS. 8B and 8C (amplitude ratio and phase difference), the resistivity of surrounding formation can be obtained by looking up the simulation results (conversion chart) shown in FIGS. 9A and 9B. Thus, a directional resistivity tool 212 with an antenna with a join-coil structure can 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148